FILED
                              NOT FOR PUBLICATION                           AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FERNANDO HERNANDEZ-                              No. 09-71124
GUTIERREZ; et al.,
                                                 Agency Nos.         A079-542-401
               Petitioners,                                          A079-542-402
                                                                     A079-542-403
  v.                                                                 A079-542-404

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Fernando Hernandez-Gutierrez and his family, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s order denying their applications for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Petitioners failed to establish that qualifying relatives would experience

exceptional and extremely unusual hardship upon their removal. See Martinez-

Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005).

      Petitioners do not challenge the denial of their applications for voluntary

departure. Petitioners’ challenge to 8 C.F.R. § 1240.26(i) is foreclosed by Garfias-

Rodriguez v. Holder, 702 F.3d 504, 523-28 (9th Cir. 2012) (en banc).

      We do not consider whether lead Petitioner established good moral character

because his failure to establish the requisite hardship is dispositive. See 8 U.S.C. §

1229b(b)(1).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    09-71124